DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022, has been entered.
Claims 1-9, 13 and 14 are currently pending in the application.  Claims 6, 8, 9 and 13 remain withdrawn from consideration as being drawn to a non-elected species or invention.  The previous objection claim 4 has been withdrawn in view of the amendment to claim 4.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (WO 2007/039066) in view of Kristiansen (US 2010/0086647; cited on PTO-892 dated March 31, 2021).
Regarding claim 1, Cox et al. teach an aerated food product comprising at least 0.001% of a hydrophobin (i.e., protein extract) that is extracted from a filamentous fungus including basidiomycetes (p. 5 lines 8-13; p. 11 lines 1-5).  Where Cox et al. teach that the hydrophobins can be obtained by extraction by any suitable process, it would have been obvious to have extracted the protein from the fruiting bodies of the fungus.  
The food product is taught to include at least 0.001% of the hydrophobin (p. 2 lines 16-17).
Cox et al. are silent as to the basidiomycetes being Volvariella volvacea as claimed.
Kristiansen teach that Volvariella volvacea is a basidiomycetes filamentous fungi [0220, 0225].
Therefore, where Cox et al. generally teach a basidiomycetes filamentous fungus as a source of the hydrophobin protein according to their invention, it would have been obvious to have utilized Volvariella volvacea with the reasonable expectation that the Volvariella volvacea would have yielded a protein extract that was suitable for inclusion in aerated foodstuffs as claimed.  It is noted that the instant specification states that the extract of Volvariella volvacea provided a stable emulsion comparable to pea, whereas other mushroom extracts did not (p. 15 lines 5-8).  However, it is not clear what is considered a “stable” emulsion.  Therefore, in the absence of convincing arguments or evidence of unexpected results, the claimed aerated food product comprising a protein extract is considered to be obvious over the combination of Cox et al. and Kristiansen.
Regarding claims 2 and 3, Cox et al. teach that the aerated food product preferably includes at least 0.01 wt. % of the hydrophobin (i.e., protein extract) (p. 2 lines 16-17).
Regarding claim 4, claim 4 adds product by process limitations.  Given that Cox et al. teach an aerated food product as set forth above with regard to claim 1, and teach that the hydrophobin protein can be obtained by extraction “by any suitable process,” (p. 5 lines 8-9) the manner of obtaining the protein extract is not considered to provide a patentable distinction in the absence of convincing arguments or evidence that the claimed process steps provide a protein extract that, when added to an aerated food product, provide a product that is materially different from the product of Cox et al.
Regarding claims 5 and 7, Cox et al. teach the food products are frozen aerated food products (p. 3 lines 12-13).  Frozen aerated food products are taught to include ice cream, sorbet and frozen yogurt (p. 1 line 9).  These frozen aerated products are also considered to meet claims to confectionery products.
Regarding claim 14, where less than 1 wt. % of the protein extract is added to the food product, Cox et al. do not appear to teach an upper limit to the amount of hydrophobin to be added to the foodstuffs of their invention.  However, given that the Example (i.e., Table 1) teaches 0.1% hydrophobin protein to be added, one of ordinary skill would have been motived to add an amount within the claimed range, as this range is consistent with the amounts reported by Cox et al.

Response to Arguments

Applicant’s arguments filed March 3, 2022, have been fully considered, but they are not persuasive.
Applicant argues that Cox does not teach grinding fungal mycelium and then preparing an extract of the mycelium (Remarks, pp. 8-9).
This argument is not persuasive.  As stated in the rejection, Cox teaches the hydrophobins can be obtained by “any suitable process.” (p. 5 lines 8-10).  This would include drying and grinding the fungal fruiting bodies.  Further, it is noted that the limitations where the extract is prepared by grinding the fruiting body are product-by-process limitations.  Applicant has not provided convincing arguments or evidence that the claimed extract is materially different from the extracts provided by different methods.
Applicant argues that the disclosure by Kristiansen that Volvariella volvacea is a basidiomycetes is not sufficient to overcome the deficiencies of Cox, where Cox prefers a different basidiomycetes (Remarks, pp. 9-10).
This argument is not persuasive.  Where Cox discloses basidiomycetes as producing hydrophobins, the selection of any basidiomycetes, including Volvariella volvacea, continues to be considered obvious in the absence of convincing arguments or evidence of unexpected results.  Applicant’s results provided in the specification remain unconvincing evidence of unexpected results for the reasons discussed below.
Applicant argues that there would have been no reasonable expectation of success based on the teachings of Cox and Kristiansen that a Volvariella volvacea extract would provide a stable emulsion (Remarks, pp. 10-11).
This argument is not persuasive.  Cox specifically states that fungal proteins, termed hydrophobins, are highly effective at stabilizing aerated food products in excess of 3 weeks (p. 2 lines 1-13).  Therefore, to have determined that a Volvariella volvacea protein extract, which is a fungal protein, functions to stabilize an aerated food product is not considered convincing evidence of unexpected results sufficient to outweigh the evidence of obviousness where the teachings of the prior art lead to the general expectation that fungal protein extracts will stabilize aerated foodstuffs.
Applicant points to the data provided in their specification as evidence of unexpected results (Remarks, pp. 11-13).
It remains that the showings in the specification are not convincing evidence of unexpected results commensurate in scope with the claims sufficient to overcome the applied prior art.  The examiner notes that claim 1 only requires that the extract be “sufficient” to form, maintain and/or stabilize a foam; inhibit bubble coarsening; and/or improve shape retention and/or rigidity in the aerated food.  For example, there is no extent of stabilization claimed, no recitation of what is considered “improved” shape retention, and no indication of what level of bubble coarsening is acceptable.
Applicant states that the D(4,3) of the Volvariella volvacea remains below 0.5 µm (Remarks, pp. 11-12).
Similar to above, there is no limit on the particle size in the claims, and no indication of what changes may, or may not, be present to be considered to “inhibit” bubble coarsening.    
Applicant argues that the specification shows that not all Basidiomycetes mushroom protein extracts create and stabilize colloidal dispersions, and that the claimed Volvariella volvacea unexpectedly displays a fine particle size and does not display a secondary peak (Remarks, pp. 12-13).
This argument is not persuasive.  The claims only require that the extract is sufficient to form, maintain and/or stabilize a foam.  There is no requirement that the extract create and stabilize the foam or emulsion to a particular extent or for a specific period of time.  Nor does the examiner find any mention in the specification of the criticality of a “fine particle size” or the lack of a secondary peak.  Where the summary of the invention (instant specification at p. 1 lines 26-30) describes “excellent foam volume stability and inhibition of coarsening,” the examiner finds no description of what is considered “excellent volume stability and inhibition of coarsening” that would allow one of ordinary skill looking at applicant’s results to conclude that, for example, BI2439 (i.e., Volvariella volvacea extract) meets the claims but extracts BI24395 or BI24797 do not.  Therefore, all claims continue to be rejected over the prior art as set forth above.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791